                              So Ordered.

         Dated: December 19th, 2018
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                          Honorable FRED CORBIT
13                                                                                     Chapter 11
14   Charles R. Steinberg, WSBA No. 23980
     STEINBERG LAW FIRM, P.S.
15   323 N Miller Street
     Wenatchee, WA 98801
16   509 662-3202 / 509 662-5221 fax
     Attorney for CANDLE CONNECTION, INC.
17
                             UNITED STATES BANKRUPTCY COURT
18
                              EASTERN DISTRICT OF WASHINGTON
     In Re:                          )
19
                                     )     NO. 18-01266-FPC11
20   The Candle Connection, Inc.     )
     Debtor.                         )     FINDINGS OF FACT
21   ______________________________)

22
            THIS MATTER coming before the Court for hearing on December 17, 2018.
23   The plan under chapter 11 of the Bankruptcy Code filed by THE CANDLE CONNECTION,
24   INC. [Docket Entry No. 52] on November 15, 2018, having been transmitted to creditors and
     equity security holders; and based on the evidence produced that the requirements for
25




      FINDINGS OF FACT - 1

      18-01266-FPC11         Doc 68    Filed 12/19/18    Entered 12/19/18 15:51:55           Pg 1 of 2
 1   confirmation set forth in 11 U.S.C. § 1129(b) have been satisfied; The court hereby enters its
 2   Findings of Fact:
                                            FINDINGS OF FACT
 3
        1. The Plan has been accepted in writing by sufficient creditors and equity security holders.
 4
        2.   The provisions of Chapter 11 of the United States Code have been complied with and the
 5   Plan has been proposed in good faith and not by any means forbidden by law.
 6      3. (a) Each holder of a claim or interest has accepted the Plan or will receive or retain under

 7   the Plan property of a value, as of the effective date of the Plan, that is not less than the amount
     that such holder would receive or retain if the Debtor was liquidated under Chapter 7 of the Code
 8
     on such date, or (b) the Plan does not discriminate unfairly, and is fair and equitable with respect
 9
     to each class of claims or interests that is impaired under, and has not accepted the Plan;
10       4. All payments made or promised by the Debtor or by a person issuing securities or
11   acquiring property under the Plan or by any other person for services or for costs and expenses
     in, or in connection with, the Plan and incident to the case, have been fully disclosed to the Court
12
     and are reasonable and are hereby approved, or, if to be fixed after confirmation of the Plan, will
13
     be subject to approval of the Court;
14       5. Confirmation of the Plan is not likely to be followed by the liquidation, or the need for
15   further financial reorganization of the Debtor, or (b) if the Plan is a plan of liquidation, the Plan

16
     sets a time period in which liquidation will be accomplished, and provides for the eventuality
     that the liquidation is not accomplished in that time period;
17
         6. Creditors were given Notice of Hearing on Confirmation and no objections thereto were
18
     made.
19       7. It is proper that the Plan be confirmed.

20                                          ///END OF ORDER///
     PRESENTED BY:
21
     /s/ Charles R. Steinberg
22
     _______________________________________
     CHARLES R. STEINBERG, WSBA No. 23980
23   STEINBERG LAW FIRM, PS
     323 N Miller
24   Wenatchee, WA 98801
     509 662 3202
25   Attorney for The Candle Connection, Inc.




      FINDINGS OF FACT - 2

      18-01266-FPC11         Doc 68      Filed 12/19/18     Entered 12/19/18 15:51:55          Pg 2 of 2
